Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-5 Filed: 10/10/19 Page: 1 of 2 PAGEID #: 467

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

OHIOANS AGAINST 3 Case No. 2:19-CV-4466
CORPORATE BAILOUTS, LLC, et al, ;

3 Judge Sargus

Plaintiffs, :
v. :
FRANK LAROSE, et al, :;
Defendants.

 

DECLARATION OF JEREMY DOUCETT

 

Pursuant to 28 U.S.C. § 1746, I, JEREMY DOUCETT, hereby declares as follows:

1. Iam over 18 years of age and have personal knowledge of the facts stated herein.

2. Currently, I am involved in the effort in Ohio to circulate petitions in order to subject
portions of H.B. 6 to referendum.

3. Iserve as a regional field director with Texas Petition Strategies, LLC.

4. Prior to engaging in any such efforts, I completed an Ohio Secretary of State Form 15.

5. On the Form 15, I disclosed not only my name but my cell phone number.

6. On October 9, 2019, I received an unsolicited text message on my cell phone from the
phone number indicated as (252) 404-2197 and the person identifying himself as Marcus with
Ohioans for Energy Security.

7. Ibriefly engaged in a text exchange on my phone with the person identifying himself as

Marcus.

 
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-5 Filed: 10/10/19 Page: 2 of 2 PAGEID #: 468

8. A true and accurate copy of the text exchange taken by a screen shot of my phone
follows:

1:57 @@@ - RF wl 35%8

€ (252)404-21.. % Q :
Wednesday, October 9, 2019

6 Hey Jeremy... My
name is Marcus, and

I'm with Ohioans for
Energy Security. Are
you currently in OH?

If so, | might have an
opportunity that would
interest you.

1:55 PM

  

What you got Marcus?
hate LOLs Le)

    

1:56 PM

9. Marcus called me on my cell phone later on October 9, 2019. During that phone call I
informed him that he was harassing a number of my field workers. He promptly hung up. I have
not heard from him again.

10. Several of my field petition workers have received similar calls and text messages. I
have received several complaints about such calls and text messages, with my field workers very
concerned about how their personal contact information is being obtained.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 10th day of October 2019.

 
